 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 1iof1i3 Page ID#:1

Matthew Righetti (SBN 121012)
John Glugoski (SBN191551)
RIGHETTI GLUGOSKI, P.C.
37 Graham Street, Suite 130
San Francisco, California 94129
Telephone: (415) 983-0900
Facsimile: (415) 397-9005

Attorneys for Plaintiff REUBEN NATHAN
and the alleged Class

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

REUBEN NATHAN, individually and Case No.
on behalf of all others similarly situated,
CLASS ACTION COMPLAINT
Plaintiff,
JURY TRIAL DEMANDED

REFORM SOLUTIONS
INCORPORATED, LENDING 3,
INC.; TITAN MUTUAL LENDING
INC.

Defendant.

 

 

 

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 2o0f13 Page ID#:2

Plaintiff Reuben Nathan (“Nathan” or “Plaintiff’) brings this Class Action
Complaint and Demand for Jury Trial (“Complaint”) against Defendants REFORM
SOLUTIONS INCORPORATED (“Reform Solutions”), LENDING 3, INC.
(“Lending 3”), Defendant TITAN MUTUAL LENDING INC. (“Titan”) to: (1) stop
Defendant’s practice of placing auto-dialed calls to cellphone owners; and (2) obtain
damages for all persons similarly injured by Defendant’s conduct. Plaintiff, for his
Complaint, alleges as follows upon personal knowledge as to himself and his own
acts and experiences, and, as to all other matters, upon information and belief,
including investigation conducted by his attorneys.

JURISDICTION & VENUE

1. The Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47
U.S.C. § 227, et seg., (““TCPA” or the “Act”) a federal statute. The Court also has
jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332 (““CAFA”). The
alleged Class consists of over 100 persons, there is minimal diversity, and the claims
of the class members when aggregated together exceeds $5 million. Further, none of
the exceptions to CAFA applies.

D. Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff
received the unlawful calls in this District, the decision to make the calls emanated
from this District, and the calls were directed to persons residing, at least in part, in
this District. |

PARTIES

3. Plaintiff Nathan is a natural person residing in Orange County and is a
citizen of the State of California.

4. Defendant Reform Solutions Incorporated (“Reform Solutions”) is a

corporation incorporated and existing under the laws of the State of Calif

 

CLASS ACTION COMPLAINT
i

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 3o0f13 Page ID#:3

5. ornia whose corporate headquarters is located at 16002 Legacy Dr., #
201 Tustin, California, 92782.

6. Defendant Lending 3 , Inc. (“Lending 3”) is a corporation incorporated
and existing under the laws of the State of California whose corporate headquarters
is located at 17220 Newhope St., Suite 213. Fountain Valley, California, 92708.

7. Defendant Titan Mutual Lending Inc. (“Titan”) is a corporation
incorporated and existing under the laws of the State of California whose corporate
headquarters is located at 250 Commerce Suite 200, Irvine, California 92602.

8. For purposes of this Complaint, Reform Solutions, Lending 3 and Titan
will be collectively referred to as “Defendants.” On information and _ belief,
Defendants have engaged in a common scheme and practice to solicit and generate
business by engaging in a telemarketing campaign that implements the use of an
automatic telephone dialing system in violation of TCPA, 47 U.S.C. § 227, et seq.

COMMON FACTUAL ALLEGATIONS

8. Reform Solutions is a Marketing Lead Generator and a Duly Licensed
Mortgage broker that generates leads via telemarketing (and potentially through
other means).

9. Lending3 is an agent, representative and or partner of Reform
Solutions and is a Marketing Lead Generator and a Duly Licensed Mortgage broker
that generates leads via telemarketing (and potentially through other means).

10. ‘Titan is a mortgage lender that provides consumers with a variety of
mortgage products. On information and belief, Titan purchases leads from
telemarketing companies such as Reform Solutions and Lending 3 in order to
generate business.

11. All of the calls at issue in this case were made by and/or the direction

of Reform Solutions, Reform Solutions agent, Lending3 and/or Titan using an auto

 

CLASS ACTION COMPLAINT
Co

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 4of13 Page ID#:4

dialer for its own benefit and as a lead aggregator to generate business.

12. Unfortunately for consumers, Defendants, in an attempt to secure new
business, engaged in an aggressive telemarketing campaign—often stepping outside
the law in the process.

13. Specifically, Defendants used an automatic telephone dialing
system (“ATDS”) to make unsolicited telemarketing calls to cellphone numbers.

14. While such calls to landlines may be permitted under the Act, itis a
plain violation of the TCPA, 47 U.S.C. § 227, et seg. to make such calls to
cellphones.

15. Notably, marketers who wish to avoid calling cellphone numbers are
able to segregate their calls lists to identify cellphone numbers.

16. Defendants made unsolicited calls to the cellphones of Plaintiff and
others.

17. Rather than adhere to the TCPA, Defendants placed repeated calls to
consumers who never provided consent (either orally or in writing) to receive such
calls.

18. By making unauthorized telemarketing calls as alleged herein,
Defendants have caused consumers actual harm. This includes the aggravation,
nuisance and invasions of privacy that result from the placement and receipt of such
calls, in addition to the wear and tear on their telephones, consumption of battery life,
lost ability to place outgoing calls and other interruption in use, cellular minutes, loss
of value realized for the monies consumers paid to their carriers for the receipt of
such calls, and other diminished use, enjoyment, value, and utility of their cellphones
and cellphone plans.

19. Furthermore, the calls trespassed against and interfered with

Plaintiff and the other Class members’ use and enjoyment of, and the ability to

 

CLASS ACTION COMPLAINT
-4-

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page5of13 Page ID#:5

access, their cellphones, including the related data, software, applications, and
hardware components.

20. Defendants knowingly made, and continues to make, repeated
autodialed telemarketing calls to cellphone owners without the prior express consent
of the recipients.

21. As such, Defendants not only invaded the personal privacy of Plaintiff
and members of the putative Class, it also intentionally and repeatedly violated the
TCPA.

22. The calls were made by and at the direction of Reform Solutions,
Lending 3 and/or Titan and/or with Reform Solution, Lending 3 and/or Titan’s full
knowledge, consent, and approval. Further, Reform Solutions, Lending 3 and Titan
each had control over all aspects of the calls including who was called and when, how
many times a number would be called, whether or not to accept the call in question,
and whether to proceed or decline to proceed with the call once contact was/is
actually made. On information and belief, Plaintiff herein asserts that Defendants
worked in tandem with each other based on the timing, scheduling, and availability
of each to effectuate making unsolicited sales pitches to Plaintiff and members of the
putative class by illegally autodialing them.

23. The TCPA was enacted to protect consumers from unsolicited telephone
calls like those alleged in this case.

24. In response to Defendants’ unlawful conduct, Plaintiff files the instant
lawsuit and seeks an injunction requiring Defendants to cease all unsolicited
telephone calling activities to consumers as complained of herein and an award of
statutory damages to the members of the Class, together with costs and reasonable

attorneys’ fees.

iT]

 

CLASS ACTION COMPLAINT
5-

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 6of13 Page ID #:6

FACTS SPECIFIC TO PLAINTIFF NATHAN

25. Plaintiff Nathan is the owner and customary user of a cellphone number
ending in 1237.

26. At no time did Nathan provide his cellphone number to Defendants or
provide Defendants, or any of Defendants’ agents, with prior express consent to call.

27. On or about October 14, 2019, Plaintiff received an autodialed call to
his cellphone from Defendants, at which time he informed Defendants that he was
not interested in Defendants’ solicitation.

28. Onorabout December 9, 2019, Plaintiffreceived another autodialed call
to his cellphone from Defendants again despite informing them that he was not
interested pursuant to the after having told them on October 14, 2019 he was not
interested.

29. On the December 9, 2019 call, Plaintiff heard a pause and click or
delayed beep on the call and connection, indicative of an ATDS:

30.  Allofthe calls were made by agents or employees of Reform Solutions,
Lending 3 and Titan. Defendants had knowledge, directed, ratified, and benefitted
from the calls, which on information and belief were made by Defendants or persons
acting on behalf of Defendants.

31. Indeed, after receiving the December 9, 2019 calls from Reforms
Solutions agent, Lending3, following the pause and click or delayed beep on the call,
the call was connected by Reform Solutions agent, representative and/or partner
Lending 3 to a person referred to by Lending 3 as one of their “licensed bankers.”

32. The licensed banker was really a financial loan lending service
company, such as Titan who would then accept the call, or require that the call be
made at a later time due to the loan lending service companies, such as Titan’s

unavailability to proceed with the call at that time.

 

CLASS ACTION COMPLAINT
-6-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 7of13 Page ID#:7

33. With respect to Plaintiff, upon connecting the autodialed call, the
Lending 3 telephone representative identified herself as “April” to Plaintiff and as
someone working for Defendants. April attempted to transfer the call to another
person referred to by her as one of her licensed bankers “Gunner” who she explained
was unable to take the call and had requested that due to his unavailability that the
call be made and transferred to him at a later time. Then, a second call was made the
same day by the same person, “April” at a later time in the day, which was made at
the direction of Gunner. At that time, the call was then transferred to Titan pursuant
to Titan’s i.e. Gunner’s instructions. Gunner then began to make the sales pitch to
Plaintiff, which was made on Titan’s time, at its directions, thereby exercising control
of the details of the call in conjunction with Reform Solution and Lending 3.

34. Prior to receiving the above-referenced calls, Plaintiff had no
relationship with Defendants, had never provided their telephone number directly to
Defendants, and had never requested that Defendants place calls to it or to offer it
any services.

35. Simply put, Plaintiff has never provided any form of prior express
consent to Defendants to place telemarketing calls to his cellphone number and has
no business or other relationship with Defendants.

36. Defendant was, and remains, aware that the above-described
telemarketing calls were made to consumers like Plaintiff and Defendants was never
provided prior express consent to receive them.

37. By making unsolicited calls as alleged herein, Defendants has caused
Plaintiff and members of the Class actual harm. This includes the aggravation,
nuisance, and invasions of privacy that result from the placement of such calls, in
addition to the wear and tear on their cellphones, interference with the use of their

phones, consumption of battery life, loss of value realized for the monies consumers

 

CLASS ACTION COMPLAINT
Fe

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 8o0f13 Page ID #:8

paid to their wireless carriers for the receipt of such calls, and the diminished use,
enjoyment, value, and utility of their telephone plans.

38. Furthermore, Defendants made the calls knowing that they trespassed
against and interfered with Plaintiff and the other Class members’ use and enjoyment
of, and the ability to access, their phones, including the related data, software, and
hardware components.

39. Toredress these injuries, Plaintiff, on behalf of himself and the Class of
similarly situated individuals, brings this suit under the TCPA, which prohibits
unsolicited telemarketing calls to cellular telephones.

40. On behalf of the Class, Plaintiff seeks an injunction requiring
Defendants to cease all unauthorized calling activities and an award of statutory

damages to the class members, together with costs and reasonable attorneys’ fees.

CLASS ACTION ALLEGATIONS
41. Plaintiff brings this action in accordance with Federal Rule of Civil
Procedure 23(b)(2) and Rule 23(b)(3) on behalf of himself and a Class defined as

follows:

Autodialed Class: All persons in the United States who (1) from the
date Tour years prior to the filing of this Complaint through the date
notice is sent to the Class; (2) Defendants caused to be called; (3) on the
peor cellphone; (4) for the same purpose as Defendant called

laintiff; (5) using the same equipment that was used to call the Plaintiff,
and (6) for whom Defendants claims it obtained prior express consent in
the same manner as Defendants claims it obtained prior express consent
to call the Plaintiff.

42. The following people are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendants’
subsidiaries, parents, successors, predecessors, and any entity in which the
Defendants or its parents have a controlling interest and their current or former

employees, officers and directors; (3) persons who properly execute and file a timely

 

CLASS ACTION COMPLAINT
_2-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 9Yof13 Page ID #:9

request for exclusion from the Class; (4) persons whose claims in this matter have
been finally adjudicated on the merits or otherwise released; (5) Plaintiff's counsel
and Defendants’ counsel; and (6) the legal representatives, successors, and assignees
of any such excluded persons.

43. Plaintiff anticipates the need to amend the class definition following a
period of appropriate discovery regarding, inter alia, the purpose of the calls, the
equipment used to make the calls, and any supposed prior express consent.

44. Numerosity: The exact number of members within the Class is
unknown and not available to Plaintiff at this time, but individual joinder is
impracticable. On information and belief, Defendants has placed telemarketing calls
to thousands of consumers who fall into the defined Class. The number of members
of the Class and class membership can be identified through objective criteria,
including Defendants’ phone records.

45.  Typicality: Plaintiff's claims are typical of the claims of other members
of the Class in that Plaintiff and the members of the Class sustained the same legal
injuries and damages arising out of Defendants’ uniform wrongful conduct. If
Plaintiff has an entitlement to relief, so do the rest of the Class Members.

46. Adequate Representation: Plaintiff will fairly and adequately
represent and protect the interests of the Class and has retained counsel competent
and experienced in complex class actions, including class actions under the TCPA.
Neither Plaintiff nor his counsel has any interest in conflict with or antagonistic to
those of the Class, and Defendant has no defenses unique to Plaintiff.

47. Commonality and Predominance: There are questions of law and fact
common to the claims of Plaintiff and the Class, and those questions will drive the
litigation and predominate over any questions that may affect individual members of

the Class. Common questions for the Class include, but are not necessarily limited to

 

CLASS ACTION COMPLAINT
_9-

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 100f13 Page ID #:10

the following:

(a) | Whether Defendant’s conduct violated the TCPA;

(b) Whether the calls were made on behalf of Defendant and/or
whether Defendant knew about, approved, or benefitted from the calls;

(c) Whether Defendants had prior express consent to place the calls;

(d) Whether the calls were made using an ATDS;

(e) Whether Defendants’ conduct was willful or knowing such that
members of the Class are entitled to treble damages; and

(f) | Whether Defendants should be enjoined from engaging in the
illegal conduct herein alleged.

48. Conduct Similar Towards All Class Members: By committing the
acts set forth in this pleading, Defendants have acted or refused to act on grounds
substantially similar towards all members of the Class so as to render certification of
the Class for final injunctive relief and corresponding declaratory relief appropriate
under Rule 23(b)(2).

49. Superiority & Manageability: This case is also appropriate for class
certification because class proceedings are superior to all other available methods for
the fair and efficient adjudication of this controversy. Joinder of all parties is
impracticable, and the damages suffered by the individual members of the Class will
likely be relatively small, especially given the burden and expense of individual
prosecution of the complex litigation necessitated by Defendants’ actions.

50. It would be virtually impossible for the individual members of the Class
to obtain effective relief from Defendants’ misconduct. Even if members of the Class
could sustain such individual litigation, 1t would still not be preferable to a class
action, because individual litigation would increase the delay and expense to all

parties due to the complex legal and factual controversies presented in this

 

CLASS ACTION COMPLAINT
-10-

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 11of13 Page ID#:11

Complaint.

By contrast, a class action presents far fewer management difficulties and
provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single Court. Economies of time, effort and expense will be fostered
and uniformity of decisions ensured. Also, there are no pending governmental actions

against Defendants for the same conduct.

FIRST CAUSE OF ACTION
Violation of 47 U.S.C. § 227, ef seq.
(On behalf of Plaintiff and the Aartodialed Class)

51. Plaintiff incorporates the foregoing allegations as if fully set forth
herein.

52. Defendants made or caused to be made calls to Plaintiffs and the other
Autodialed Class Members’ cellphones.

53. These calls were made using equipment that had the capacity to store or
produce telephone numbers using a random or sequential number generator, to
receive and store lists of phone numbers, and to dial such numbers, en masse, without
human intervention.

54. The telephone dialing equipment utilized by Defendants, also known as
a predictive dialer, dialed numbers from a list, or dialed numbers from a database of
telephone numbers, in an automatic and systematic manner. Defendants’ autodialer
disseminated information en masse to Plaintiff and other consumers and is an ATDS
under the TCPA.

55. The calls were made by Defendants for telemarketing purposes,
specifically to apprise Plaintiff and others of the availability of loan lending services
of loan lending service companies such as Titan on whose behalf Defendants make

said autodialing telephone calls.

fn

 

CLASS ACTION COMPLAINT
-]]-

 
 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 12o0f13 Page ID #:12

56. Defendants are responsible for making the calls.

57. Neither Plaintiff nor any other consumer ever provided prior express
consent under the TCPA to be called by Defendants.

58. Asa result of Defendants’ unlawful conduct, Plaintiff and the other
members of the Autodialed Class suffered actual damages and, under section 47
U.S.C. § 227(c)(5), Plaintiff and each member of the Autodialed Class are each
entitled to receive up to $500 in damages for each violation of 47 C.F.R. § 64.1200.

59. Should the Court determine that Defendants’ conduct was willful and
knowing, the Court may, pursuant to Section 227(c)(5), treble the amount of statutory
damages recoverable by Plaintiff and the other members of the Autodialed Class.

60. Plaintiff and the Autodialed Class members are also entitled to
injunctive relief and corresponding declaratory relief as necessary to prevent their

future receipt of Defendants’ unlawful calls.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Nathan, on behalf of himself and the Class, prays

 

for the following relief:
A.  Anorder certifying the Class as defined above, appointing Plaintiff as

the representative of the Class, and appointing his counsel as Class

Counsel;

B. | Anorder declaring that Defendants’ actions, as set out above, violate
the TCPA;

C. An injunction requiring Defendants to cease all telemarketing calls to

cellphones whose owners/users have requested to no longer receive
calls, together with a declaration that Defendant used an ATDS in
violation of the TCPA;

 

CLASS ACTION COMPLAINT

 

-12-

 
 

 

Case 2:20-cv-07005 Document1 Filed 08/04/20 Page 130f13 Page ID#:13

D. Anaward of actual monetary loss from such violations or the sum of
five hundred dollars ($500.00) for each violation, whichever is greater,
all to be paid into a common fund for the benefit of the Plaintiff and
the Class Members;

E. Anaward of trebled damages if willful or knowing violations are
shown;

F. | An award of reasonable attorneys’ fees and costs to be paid out of the
common fund prayed for above; and

G. — Such other and further relief that the Court deems reasonable and just.

JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

DATED: August 4, 2020 RIGHETTI - GLUGOSKI, P.C.

/s/ John Glugoski
John Glugoski
Attorney for Plaintiff and the Class

 

CLASS ACTION COMPLAINT
-13-

 
